 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    AARON JOESPH HUTCHENS, JR.,                       No. 2:19-cv-02035-TLN-AC
12                       Plaintiff,
13            v.                                        ORDER
14    SHASTA COUNTY JAIL, et al.,
15                       Defendants.
16

17           Aaron Joseph Hutchens, Jr. (“Plaintiff”), a county prisoner proceeding pro se, brings this

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 20, 2020, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   Findings and Recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has

23   not filed objections to the Findings and Recommendations.

24           Although it appears from the file that Plaintiff’s copy of the Findings and

25   Recommendations was returned, Plaintiff was properly served. It is the Plaintiff’s responsibility

26   to keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f),

27   service of documents at the record address of the party is fully effective.

28   /////
                                                        1
 1           Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. The Findings and Recommendations filed February 20, 2020 (ECF No. 8), are adopted

 9   in full; and

10           2. This action is DISMISSED without prejudice for failure to prosecute. See L.R. 183(b).

11           IT IS SO ORDERED.

12   DATED: April 7, 2020

13

14

15                                    Troy L. Nunley
                                      United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
